Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Azad et al (US 8,052,4811).    
With regard to claim 1  Azad et al  disclose  acharging inlet, comprising:
an accommodation box (26), the accommodation box including multiple terminals (38a, 40a), an accommodation box body (34, 36) separately accommodating the terminals, multiple fuses (66), a fuse box (34f) integrated with the accommodation box body and separately accommodating the fuses, and multiple bus bars (70, 40c) respectively electrically connecting the terminals to the fuses; and
an inlet body (20,24, 16) to which the accommodation box is attached from a rear side, wherein the accommodation box body has a circular columnar shape and extends in a front-rear direction, the accommodation box includes multiple body receptacles (36s,36s) that are open in a front end surface of the accommodation box to separately accommodate the terminals,
the terminals accommodated in the body receptacles project from a front end surface of the accommodation box body, and the bus bars (70,40c) are embedded into the accommodation box.
Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses the fuse cover covering the fuse box; and
the seal member disposed between an inner surface of the fuse cover and an outer surface of the fuse box to collectively seal an inner portion of the fuse box (cl. 2).

15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								3/5/21